DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 05/25/2022 with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 101 & 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of further consideration of the application and newly identified prior art references.

Claim Objections
Claims 2-7, 9-14 & 16-19 are objected to because of the following informalities:  

Claims 1-20 each begin with the article “A”, including the dependent claims.  However, the dependent claims should begin with “The” to further signal their dependency on their respective independent claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 5 recites “identify the third one or more object attributes as associated with the second object type”.  This limitation does not appear in either of corresponding claims 12 or 19, and the concept is not supported by the application as filed.  The closest paragraph appears to be Specification paragraph [0022], reproduced below:

[0022] Service 116 provides the object type and attributes to framework 111. Framework 111 may comprise processor-executable program code to map the provided attributes to default attributes 113 and custom attributes 114. Framework 111 also determines whether the identified object type corresponds to a custom search method of custom search methods 116. If not, framework 111 identifies a default search method of default search methods 115. Framework 111 then executes the identified custom or default search method to generate a query which is passed to data storage 130.

	However, paragraph [0022] does not explicitly disclose an identification operation between an object attribute and an object type.  Further, none of the other limitations of the claims explicitly mention such an identification operation, between any object attribute and object type.
	To overcome the rejection, the examiner suggests removing the limitation from claim 5.  Claims 6 & 7 are rejected due to their dependency on rejected claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devine (US 2017/0177650, hereinafter “Devine”).

	Regarding claim 1, Devine teaches
A system comprising: 
a data storage storing a data structure comprising a first plurality of object attributes [Devine, Figure 2]; and 
an application server to implement [Devine, Figure 2, ¶ 0037]: 
an application programming interface based on the first plurality of object attributes [Devine, Figure 2, ¶¶ 0037 & 0038]; and 
a framework to operate based on received user commands to [Devine, Figure 2, ¶¶ 0037 & 0038]: 
update the data structure with a second one or more object attributes [Devine, ¶¶ 0040 & 0042]; 
associate a first object type with a first search method [Devine, ¶ 0046]; 
update the application programming interface based on the first plurality of object attributes and the second one or more object attributes [Devine, ¶¶ 0047 & 0048]; 
receive attribute values and the first object type via the updated application programming interface [Devine, ¶¶ 0046 - 0048]; 
map the attribute values to respective ones of the first plurality of object attributes and the second one or more object attributes [Devine, ¶¶ 0046 - 0048]; 
identify the first search method as associated with the first object type [Devine, ¶¶ 0059 & 0062]; and 
execute the first search method to generate a query of object instances of the first object type [Devine, ¶¶ 0059, 0062 & 0101].

	Regarding claim 2, Devine teaches the system according to claim 1, wherein the updated application programming interface is to receive the attribute values and the first object type from a client application [Devine, ¶ 0045].

	Regarding claim 4, Devine teaches the system according to claim 2, wherein the query is to be transmitted to the data storage, a result set is to be received from the data storage in response to the query, and the result set is to be transmitted to the client application via the updated application programming interface [Devine, ¶¶ 0059, 0062 & 0101 and Figure 3].

	Regarding claim 5, Devine teaches the system according to claim 1, the framework to operate based on received user commands to: 
update the data structure with a third one or more object attributes [Devine, ¶¶ 0040 & 0042]; 
associate a second object type with a second search method [Devine, ¶ 0046]; 
update the application programming interface to a second updated application programming interface based on the first plurality of object attributes, the second one or more object attributes, and the third one or more object attributes [Devine, ¶¶ 0047 & 0048]; 
receive second attribute values and the second object type from the updated application programming interface [Devine, ¶¶ 0046 - 0048]; 
identify the third one or more object attributes as associated with the second object type [Devine, ¶¶ 0046 - 0048]; 
map the second attribute values to respective ones of the first plurality of object attributes and the third one or more object attributes [Devine, ¶¶ 0046 - 0048]; 
identify the second search method as associated with the second object type [Devine, ¶¶ 0059 & 0062]; and 
execute the second search method to generate a query of object instances of the second object type [Devine, ¶¶ 0059, 0062 & 0101].

Regarding claim 6, Devine teaches the system according to claim 5, wherein the attribute values and the first object type are to be received from a client application via the second updated application programming interface [Devine, ¶ 0045].

	Claims 8, 9, 11-13, 15, 16, 18-20 recite limitations which correspond to claims 1, 2 & 4-6.  These claims are rejected for the same reasons discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 10, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devine in view of “SAP CAI Chatbot Integration with ERP Just Have Become Super Easier! For ABAPer” by Sudip Ghosh (published 10 November 2019, hereinafter “Ghosh”).

	Regarding claim 3, Devine teaches the system according to claim 2, but does not explicitly teach wherein the client application is a chatbot application.
	However, Ghosh teaches wherein the client application is a chatbot application [Ghosh, pages 1 & 2].

	Devine and Ghosh are analogous art because they are in the same field of endeavor, Open Data (OData) services management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Devine with the chatbot integration taught by Ghosh to achieve the predictable result of a user-friendly interface for performing information retrieval.

	Claims 7, 10, 14 & 17 recite limitations which correspond to claim 3.  These claims are rejected for the same reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/01/2022